DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-21 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statement (IDS) filed on 09/05/2019 has been taken into account.

Information Disclosure Statement
The information disclosure statement filed 09/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aligned holes from claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11, 17, 16, and 19 are objected to because of the following informalities: 
Claims 1-11 recite reference characters from the drawings in multiple instances. These characters should be removed as the claim language itself should be relied upon to claim the invention and as the specification states, the language of the claims determines the scope of the invention.
Claim 7 recites “wherein the pivotable, rotatable mount is T-shape” (emphasis added).
Claim 9 recites “the rod”. This should read – the fishing rod--.
Claim 14 recites “wherein the first and second base mount adjusters allows” (emphasis added).
Claim 16 recites “a series of male pins are arrayed in a circle” and “a series of female slots are arrayed at a matching set of regular intervals” (emphasis added).
Claim 19 recites “the rod”. This should read – the fishing rod--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the second common joint (55) is formed by alignment of the outer barrels (57) and inner barrel (150) and insertion of two pivot pins (59) through the outer barrels (57) and the inner barrel (150)”. However, in regards to this connection, the specification states in paragraph [0047]: “The second common joint 55 is formed by alignment of the outer barrels 57 and inner barrel 150 and insertion of the second pivot pin 19 through the barrels 57 and the inner barrel 150”, bit also states in paragraph [0049]: “The second common joint 55 is formed by alignment of the outer barrels 57 and inner barrel 150 and insertion of two pivot pins 59 through the barrels 57 and the inner barrel 150”, which are conflicting statements and should be corrected. Looking to the drawings, the second common joint is shown in Fig. 1B as having a single pin 19 extending through barrels 57 and 150, and further examination of the specification will show in paragraph [0048] that the pins 59 are connected to element 17 and not passed through barrels 57 or 150.
Therefore, one having ordinary skill in the art would find that the inventor did not have possession of a common joint formed by two pins inserted through outer barrels and an inner barrel and as such this limitation is new matter and should be amended to correspond with that which is disclosed in the specification and drawings.
Claims 2-21 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a releasably coupled spindle” in line 20. It is unclear if this is the same spindle as that claimed in line 3 or an additional element. For purposes of examination, it has been interpreted as the same element.
Claim 1 recites “a socket” in line 22. It is unclear if this is the same socket as that claimed in line 4 or an additional element. For purposes of examination, it has been interpreted as the same element.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship between the screw, thumb fastener, and the structure of the holder. They are currently recited as elements of the rotatable mount, but are not stated as being connected to any part of the holder or rotatable mount and as such this creates a gap between the connections between the mount and holder.
Claim 1 recites the limitation "the fastener" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a second common joint” in lines 29-30. It is unclear if this is the same spindle as that claimed in lines 16-17 or an additional element. For purposes of examination, it has been interpreted as the same element.
Claim 1 recites the limitation "the inner barrel" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the outer barrels” in line 32. It is unclear which outer barrels these are, the outer barrels of the first or second common joints.
Claim 1 recites “two pivot pins” in line 33. It is unclear if these pins are the same as the two pins recited in line 26 or a different element. For purposes of examination, they have been interpreted as a separate element. 
Claim 4 recites “the pivotable, rotatable mount (49) is operably coupled to the inner barrel of the second common joint by means of a second three barrel hinge”. It is unclear if this second three barrel hinge is an element separate from the barrels connected by a pin recited in lines 31-34 of claim 1, or an additional hinge. For purposes of examination, it has been interpreted as the same element.
Claim 5 recites the limitation "the end of the fishing rod holder base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the releasable spindle (29) may be easily gripped by one hand (244) so that it may be rotated about the socket (31) of the fishing rod holder” (emphasis added). Firstly, the term “may” is indefinite as it is not clear if applicant is claiming the limitation that includes said term. Secondly, the term “easily” is indefinite, as the ease of use of an invention is dependent upon the ability of the person using it, and therefore what is easy for some will not be easy for others.
Claim 8 recites “the pivotable, rotatable mount comprises a screw (13), two pins (59) connected by a press-fitted coupling (17), and -slidably coupled to the screw (13)”. It is unclear if these elements are the same as the corresponding elements recited in claim 1, or if they are the same elements. For purposes of examination, , they have been interpreted as the same elements. 
Claims 11 and 21 each recite “wherein vertical force (33) from a user will release the coupling of the fishing rod holder and the fishing rod holder base, but lateral force in a lateral direction or longitudinal force in a longitudinal direction will not”. As applicant has not related the longitudinal and lateral directions to an element of the invention, and as the invention is disclosed as being adjustable to multiple orientations, a vertical force could be applied to the holder in a lateral or longitudinal direction. Therefore, it is unclear how the claimed directions relate to the holder structure and in what position the holder is in when the claimed forces are applied.
Claims 12 and 21 each recite “wherein the fishing rod holder is easily detached from the fishing rod base in a single, instantaneous, smooth motion, allowing a user to pick up or replace the fishing rod with ease” (emphasis added). The use of “easily” and “ease” is indefinite, see the rejection of claim 5 for explanation. Furthermore, claiming the motion as “instantaneous” is indefinite as it is also dependent upon the user.
Claim 13 recites “the fishing rod holder base is comprised of a mounting block, a first base mount adjuster, a second base mount adjuster, and the end of the fishing rod holder base, wherein the mounting block is comprised of a first base mount adjuster and a second base mount adjuster” (emphasis added). It is unclear if the mounting block is a separate element from the first and second base mount adjusters or if the adjusters are elements of the mounting block. For purposes of examination, the latter interpretation has been used.
Claim 13 recites the limitation "the end of the fishing rod holder base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the first and second base mount adjusters allows the base to be mounted below the base or at a 90 degree angle from the base by means of first, second, third and fourth locking pins” (emphasis added). It is unclear how the base can be mounted below or at a 90 degree angle from itself.
Claim 15 recites the limitation "the base mount" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the connection" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pins of the male end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the angle adjuster" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the first and second mounting blocks have first and second rail halves”. It is unclear if each block has two rail halves or if each block comprises a rail half. For purposes of examination, the latter interpretation has been used.
Claim 19 recites “a pivotable mount (49) and a distal graspable edge of the lockable hinge clamp” and “an extendable fishing rod holder” (emphasis added). It is unclear if the emphasized elements are the same elements as those recited in claim 1 or additional elements. For purposes of examination, they have been interpreted as the same elements.
Claim 20 recites “The method of using the lockable hinge clamp of claim 1” in its preamble. This should either be written in the independent form as a method claim referencing claim 1, or as a dependent of independent method claim 19.
Claim 20 recites the limitation "the thumb nut" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “two pivot pins”. It is unclear if the pivot pins are the same elements as those recited in claim 1 or additional elements. For purposes of examination, they have been interpreted as the same elements.
Claim 20 recites the limitation “the pivotable strap” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the lockable hinge” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6-7, and 9 have been rejected based on their dependency.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR L MORRIS/Examiner, Art Unit 3631